Citation Nr: 0005076	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran had active service from February 1969 to 
October 1970, which includes a period of service in the 
Republic of Vietnam from October 1969 to October 1970.  At 
present, after two prior remands to the RO for additional 
development, the veteran's case is again before the Board for 
appellate review. 

Additionally, the Board notes that, in an October 1998 
statement, the veteran requested an appeal hearing at the 
Central Office in Washington, D.C., before a member of the 
Board.  As such, the veteran's hearing was scheduled for 
February 8, 1999.  However, in a February 4, 1999 statement, 
the veteran's then representative noted the veteran wished to 
postpone such hearing.  Subsequently, the veteran's hearing 
was re-scheduled for May 10, 1999.  However, in a May 6, 1999 
statement from the veteran's representative, it was noted the 
veteran wished to withdraw his request for an appeal hearing 
at the Central Office.  Thus, as the veteran's October 1998 
request for an appeal hearing has been withdrawn, the Board 
will proceed with its review of the veteran's claim on the 
present record.  See 38 C.F.R. § 20.702 (1999).

Furthermore, the Board notes that a VA form 9 (Appeal to 
Board of Veterans' Appeals) received in March 1997 perfected 
the veteran's appeal with respect to the issue as to whether 
the veteran's VA pension benefits were appropriately 
terminated effective September 1, 1994.  However, in a June 
1997 VA form 21-4138 (Statement in Support of Claim), the 
veteran indicated he desired to withdraw such claim.  Thus, 
as the veteran's claim has been withdrawn, this claim is not 
presently before the Board for appellate review.  See 38 
C.F.R. § 20.204 (1999).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim of service connection 
for PTSD has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  The medical evidence does not show the veteran's 
diagnosis of PTSD is related to a verified Vietnam-related 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  With 
respect to PTSD, establishing service connection for PTSD 
requires a greater evidentiary showing than that necessary to 
well-ground the claim.  Establishing service connection for 
PTSD requires (1) a current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in- service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. 
App. at 138.  The evidence required to support the occurrence 
of an in-service stressor varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy' . . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  Zarycki, 6 Vet. App. at 98 (citations 
omitted).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 

In this case, the record contains various statements by the 
veteran describing his claimed stressors including, but not 
limited to, statements made during the February 1990 and June 
1992 appeal hearing at the RO, during the January 1994 
hearing before a traveling member of the Board, during his 
various VA examinations through the years, and in a December 
1996 response letter to the RO's inquiry for detailed 
information.  Specifically, in these statements, the veteran 
describes an incident while in Vietnam which he calls "the 
box."  He notes that, while in a hotel room in Vietnam, he 
shot a man who was coming out of a door in a dresser.  This 
man appeared to be in a trancelike state and appeared to 
slowly unfold out of the door.  In addition, the veteran 
reports that while in Vietnam he witnessed the death of a 
friend (without providing a specific name or date of event), 
was exposed to enemy fire while in the field, and was exposed 
to rocket attack while guarding a tower in Saigon with 
another soldier (without providing a specific date of event 
or identifying the name of his partner).  

Furthermore, the veteran reports that, while in Newport, two 
Vietcong came into his bunker and he had to kill one of them 
(without specifying a date of event).  He also reports his 
bunk-mate enjoyed killing people, and that he was 
attacked/approached by Vietcong seeking drugs while he was 
guarding military supplies.  Furthermore, the veteran reports 
that, during his last month in Vietnam, he was referred for a 
psychiatric evaluation and/or hospitalization and was found 
to be paranoid schizophrenic.  Lastly, in his December 1996 
response letter to the RO for more specific stressor 
information, the veteran noted that [redacted] was wounded 
between August 1970 and October 1970.  However, in a July 
1998 VA form 21-4138 (Statement in Support of Claim), the 
veteran noted that [redacted] was wounded in action in 1970 
while serving with the Marine Corps, but that he and Mr. 
[redacted] were never assigned together; his December 1996 
statement was made with the purpose of notifying the RO that 
he actually knew someone who was wounded in action.

With respect to the veteran's claimed stressors, the Board 
finds that the veteran's DA 20 shows that he served in 
Vietnam from October 24, 1969 to October 16, 1970, that he 
served as a crawler tractor operator during his Vietnam 
service, and that he was assigned to the 372nd Transportation 
Company during this time.  However, neither his DA-20, nor 
his service records contain any evidence that he served in a 
combat operation or otherwise engaged in combat against the 
enemy.  As well, his service records and his DD-214 show he 
received various awards for his service in Vietnam; however, 
none of these awards indicate he engaged in combat against 
the enemy.

The record also includes an October 1995 letter from the U.S. 
Army & Joint Services Environmental Support Group (ESG), 
presently designated the U.S. Armed Services Center for Unit 
Records (USASCRUR), noting that extracts of operational 
reports-lessons learned (OR-LLs) submitted by the 4th 
Transportation Command for May 1, 1969 to July 31, 1969 and 
from November 1, 1969 to April 30, 1970 were reviewed, and 
showed that the mission of the 372nd Transportation Company 
included supervising contract operations for Landing Ship 
Tanks (LST) slips, barge sites and a pier.  The area of 
operation for the 71st Transportation Battalion, the higher 
headquarters of the 372nd Transportation Company, was the 
U.S. Army terminal at Newport.  However, ESG also noted that 
the OR-LLs failed to note any enemy attacks involving the 
372nd Transportation Company.  

Furthermore, the October 1995 letter from ESG notes that they 
were not able to verify the veteran's incident(s) involving 
killings of Vietcong, as the veteran had failed to provide 
sufficient (detailed) information regarding dates, locations, 
etc.  ESG also noted that, although most Vietnam veterans 
performed guard duty during their tour, they were only able 
to verify that the veteran was a crawler tractor operator 
assigned to a transportation unit during his Vietnam service.  
Moreover, ESG noted that anecdotal incidents, although they 
may be true, are not researchable as the claimed incident 
must be reported and documented for it to be researched.  ESG 
was unable to verify the veteran's stressors of being in 
hand-to-hand combat, killing the enemy, having a friend who 
enjoyed killing people, witnessing "[redacted]" kill a monkey 
mascot, or being with "[redacted]" when he killed people. 

Upon recommendation by ESG in the October 1995 letter, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested that an alternative search for morning reports 
submitted by the 372nd Transportation Company between 1969 
and 1970 be performed.  Subsequently, in a September 1996 
letter from the NPRC responding to the RO's inquiry, the NPRC 
included a copy of the only morning report found relevant to 
the veteran.  Such morning report is dated October 13, 1970 
and notes the veteran was reassigned for medical survey after 
transfer to Ft. Dix.  In addition, the September 1996 letter 
from NPRC notes that a search for hospitalization records for 
the veteran dated in 1970 from hospitals located at Long 
Binh, Vietnam, yielded negative results.

Lastly, the Board notes that the veteran's claims file 
includes a copy of the DD-214 for a soldier named [redacted] 
[redacted], who served in the U.S. Marine Corps from April 1969 
to September 1970, and received a Combat Action Ribbon for 
his service.  In this regard, the Board finds that this DD-
214 verifies the veteran's statement that he knew somebody 
who was wounded in action, as per the July 1998 VA form 21-
4138 (Statement in Support of Claim) discussed above. 

With respect to the veteran's service medical records, these 
records are negative for any complaints of or treatment for 
any psychiatric disorders or symptomatology.  However, the 
claims file contains copious post-service medical records 
noting the veteran has been diagnosed with Vietnam-related 
PTSD and describing his treatment and progress over the 
years.  Specifically, the claims file includes, but is not 
limited to, medical records from the Presbyterian-St. Luke's 
Hospital dated from May 1978 to October 1980, records from 
the West Side Chicago VA Medical Center (VAMC) dated from 
August 1988 to September 1988, a November 1988 VA psychiatric 
examination report, records from the North Chicago VAMC dated 
from August 1989 to July 1999, a November 1991 statement from 
a VA social worker from the North Chicago VAMC, a November 
1991 statement from the Vet Center, a June 1992 letter from a 
VA physician, an October 1994 VA form 119 (Report of Contact) 
containing statements by a VA physician, and March 1995, 
November 1995 and August 1999 VA examination reports.  These 
records also include evidence that the veteran has been 
diagnosed with and treated for other psychiatric disorders 
such as drug and alcohol abuse secondary to PTSD, borderline 
personality disorder, depression/dysthymia, passive-
aggressive behavior, and cocaine induced rhabdomyolysis.

After a review of the evidence, the Board notes the veteran 
has reported that he was subject to the various in-service 
stressors, as described above.  However, section 1154(b) does 
not require the acceptance of a veteran's assertion that he 
was engaged in combat with the enemy.  See Cohen v. Brown, 10 
Vet. App. 128, 146 (1997) (citing Irby v. Brown, 6 Vet. App. 
132, 136 (1994)).  This determination must be made by the 
Board and adequately supported with reasons and bases.  
Cohen, 10 Vet. App. at 145 (citations omitted).  In this 
instance, the veteran has provided no evidence or 
information, beyond his assertions that the claimed events 
occurred, which permit verification of his involvement in 
combat.  He has been unable to provide the names of any of 
the persons whose deaths or injures he witnessed during his 
service, the dates and location of any enemy/Vietcong attack 
to which he was exposed, and/or the dates of incidents 
described as "the box" and the killing of the Vietcong 
found in his sleeping quarters.

Thus, upon a review of all the evidence of record, the Board 
does not find that the veteran engaged in combat against the 
enemy; and, as a non-combat veteran, his testimony alone is 
not considered sufficient proof of the existence of a 
stressor.  38 C.F.R. § 3.304(f).  Having determined that the 
veteran does not have combat status, for the veteran to show 
that he is entitled to service connection for PTSD, he must 
submit "credible supporting evidence" that the claimed in-
service stressor actually occurred.  See 38 C.F.R. § 
3.304(f).  Credible supporting evidence of the occurrence of 
an in-service stressor cannot consist solely of after-the-
fact reports of such stressors by the veteran to a medical 
care provider, even where the provider expresses "no doubts 
as to [the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

In this regard, the Board finds that the veteran has not 
submitted credible supporting evidence that the claimed in-
service stressor actually occurred.  The Board is not 
satisfied that the veteran's claimed stressors have been 
verified given the non-specific information provided by the 
veteran, coupled with the language of the wording used in the 
October 1995 letter from ESG, and the September 1996 letter 
from the NPRC, including any attachments to these letters.  
See Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (citing Irby 
v. Brown, 6 Vet. App. 132, 136 (1994)). 

With respect to the required nexus, the post-service medical 
records generally describe the treatment the veteran received 
over time for his PTSD, and describe his mental status.  This 
medical evidence links the veteran's various diagnoses of 
PTSD to the veteran's Vietnam experiences described above, 
including to the incident described as "the box," his 
killing of a Vietcong found in his sleeping quarters, his 
exposure to enemy attack while guarding a tower, and his 
witnessing of Vietcong killings by allied forces when on 
guard duty.   However, and more importantly, none of the 
stressors upon which the above confirmed medical diagnoses 
are based have been verified.

The Board acknowledges that the veteran's October 1999 
Supplemental Statement of the Case notes that the veteran's 
statement regarding the wounding of Davis Burton has been 
verified.  However, the Board finds that the veteran's 
statement in the July 1998 VA form 21-4138 (Statement in 
Support of Claim), noting his intention was only to show he 
knew someone who was wounded in action, seems to contradict 
the findings of the September 1998 Supplemental Statement of 
the Case that this was a PTSD related stressor, which was 
verified.  In any event, even assuming that the fact that 
Davis Burton was wounded in action constitutes a verified 
stressor relevant to this case, the Board finds that none of 
the medical diagnoses of PTSD are linked to this specific 
stressor.

In this respect, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Specifically, the Board finds that the above discussed 
diagnoses of PTSD, including the diagnosis found in the 
August 1999 VA examination report, seemed to be related to 
the veteran's Vietnam service.  However, these records fail 
to elaborate as to how the examiner(s) arrived at their 
conclusions and how the diagnoses are related to a verified 
stressor.  As such, the Board is not persuaded that these 
medical diagnoses of PTSD fulfill the requirements necessary 
to establish service connection for PTSD.  See West v. Brown, 
7 Vet. App. 70, 78 (1994) (holding that an examination based 
on a questionable history is inadequate for rating purposes).

Therefore, the Board finds that the medical evidence does not 
support a conclusion that the veteran has a clear diagnosis 
of PTSD based on a verified stressor.  See 38 C.F.R. § 
3.304(f).  As such, the statutory and regulatory criteria for 
establishing service connection for PTSD have not been met.  
See 38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.304(f) (as 
effective prior to and as of March 7, 1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board acknowledges the record includes evidence, as per 
an April 1999 letter from the veteran's former 
representative, that the veteran is currently receiving 
Social Security Administration (SSA) benefits.  In this 
regard, the Board acknowledges that, once a claimant has 
established that he/she has a well grounded claim, the VA's 
duty to assist under 38 U.S.C.A. § 5107(a) includes the duty 
to obtain records in the control of a government agency, such 
as in the case of the SSA.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); Baker v. West, 11 Vet. App. 163, 169 
(1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
However, the VA's duty to assist "[i]s not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim 
. . . . [T]his duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case, the claims file 
already contains evidence, including medical records, 
received from the SSA in January 1997, which were 
reviewed/considered by the Board in arriving at its 
conclusion; however, this evidence does not provide any 
information which would change the outcome of this case.  

In this regard, the Board notes that, in its prior May 1999 
remand, the Board noted that the RO should attempt to obtain 
from the SSA the veteran's records; however, a review of the 
claims file shows the RO failed to attempt to obtain the 
additional records from the SSA.  Nevertheless, given that 
the claims file already contains evidence submitted/obtained 
from the SSA prior to the May 1999 Board remand, and given 
that the claims file does not contain evidence indicating 
that the SSA possesses additional records which would change 
the outcome of this case, the Board finds that the RO's 
failure to comply with the May 1999 Board remand constitutes 
harmless error.  The Board's review of the veteran's claim on 
the present record has not been frustrated by the RO's 
failure to adhere to the May 1999 Board remand.  See 
generally Stegall v. West, 11 Vet. App. 268 (1998);  

Lastly, the Board notes that other substantive changes were 
made by regulatory amendments effective November 7, 1996, to 
the schedular criteria for evaluating psychiatric disorders, 
as defined in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 
52695- 52702 (1996); see Karnas, supra.  In Cohen, 10 Vet. 
App. at 139, the Court found that the regulatory changes 
referenced above adopted the criteria contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV) of the American Psychiatric 
Association, for the diagnosis of PTSD.  These criteria, the 
Court held, look subjectively to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD. This constitutes a 
liberalization of the prior DSM-III-R standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone." 
Cohen, 10 Vet. App. at 140-144 (citing Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993)); 38 C.F.R. §§ 4.125, 4.126; DSM, 
Third Edition, Revised, 1987 (DSM-III- R).  In this case, it 
is not clear whether the RO has communicated to the veteran 
these regulatory amendments through a Supplemental Statement 
of the Case (SSOC) or otherwise.  However, the Board finds 
the veteran will not be prejudiced by its rendering of a 
decision on this issue, and thus, there is no requirement to 
remand this case to the RO for additional consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92; 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

